Exhibit 10.3

TRANSPORTATION SERVICES AGREEMENT

(Anacortes Short Haul Pipelines)

This Transportation Services Agreement (this “Agreement”) is effective as of the
Commencement Date (as defined below), by and between Tesoro Logistics Operations
LLC, a Delaware limited liability company (“TLO”), for purposes of Section 21(a)
only, Tesoro Logistics GP, LLC, a Delaware limited liability company (the
“General Partner”), and Andeavor Logistics LP, a Delaware limited partnership
(the “Partnership”), on the one hand, and Tesoro Refining & Marketing Company
LLC, a Delaware limited liability company (“TRMC”), on the other hand.

RECITALS

WHEREAS, on the date hereof, TRMC will contribute certain assets to the General
Partner, the General Partner will contribute those assets to the Partnership and
the Partnership will contribute those assets to TLO pursuant to the
Contribution, Conveyance and Assumption Agreement dated as of the date hereof
(the “Contribution Agreement”);

WHEREAS, pursuant to the Contribution Agreement, TLO is the owner of several
short-haul petroleum pipelines, as depicted on Schedule A as Items No. 1 and 2,
which connect to manifolds operated by interstate petroleum pipeline companies
(collectively, the “Short Haul Pipelines”);

WHEREAS, each of the Short Haul Pipelines provides services only to TRMC as
direct support for the operations of TRMC’s refinery located in Anacortes,
Washington (the “Refinery”), and none of the Short Haul Pipelines are designed,
located or configured to provide services to any customer other than TRMC or to
provide transportation services for any locations other than the Refinery and
TLO’s storage tank farm located at the Refinery (the “Storage Facility”);

WHEREAS, the pipeline shown as Item No. 1 on Schedule A (the “Crude Pipeline”)
connects the Storage Facility to the manifold of the Trans Mountain Pipeline,
and the pipelines shown on Item No. 2 on Schedule A (the “Product Pipelines”)
connect the Storage Facility to the manifold of the Olympic Pipeline;

WHEREAS, TLO intends to provide transportation services to TRMC with respect to
the Crude Pipeline and the Product Pipelines, subject to and upon the terms and
conditions of this Agreement;

WHEREAS, TLO will agree to operate and maintain the Short Haul Pipelines in good
working order and ship crude oil and petroleum products on the Short Haul
Pipelines, subject to the terms and conditions of this Agreement; and

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:

 

1. DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Agreement” has the meaning set forth in the Preamble.

“Andeavor” means Andeavor, a Delaware corporation, and the parent company of
TRMC.

 

- 1 -



--------------------------------------------------------------------------------

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Capacity Resolution” has the meaning set forth in Section 19(c).

“Commencement Date” means November 8, 2017.

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Contract Year” means the period commencing on the Commencement Date and ending
on the date that is twelve calendar Months after the Commencement Date and each
successive calendar year thereafter.

“Contribution Agreement” has the meaning set forth in the Recitals.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Crude Base Fee” means per Barrel throughput fee for the Crude Pipeline as set
forth on a Pipeline Service Order multiplied by the actual throughput by TRMC
through the Crude Pipeline for the particular Month.

“Crude Oil” means crude oil, other black oils, cut back resid, cutter stock, gas
oil, other refinery feedstocks, and any other material shipped on the Trans
Mountain Pipeline.

“Crude Pipeline” has the meaning set forth in the Recitals.

“Crude Pipeline Shortfall Credit” has the meaning set forth in Section 9(b).

“Crude Pipeline Throughput Capacity” means an aggregate volume of 4,562,500
Barrels of Crude Oil per Month transported through the Crude Pipeline.

“Extension Period” has the meaning set forth in Section 3.

 

- 2 -



--------------------------------------------------------------------------------

“FERC” means the Federal Energy Regulatory Commission.

“First Offer Period” has the meaning set forth in Section 17(b).

“Force Majeure” means events or circumstances, whether foreseeable or not, not
reasonably within the control of TLO and which, by the exercise of due
diligence, TLO is unable to prevent or overcome, that prevent or limit
performance of TLO’s obligations, including: acts of God, strikes, lockouts or
other industrial disturbances, wars, riots, fires, floods, storms, orders of
Governmental Authorities, explosions, terrorist acts, breakage, accident to
machinery, equipment, storage tanks or lines of pipe, and inability to obtain or
unavoidable delays in obtaining material or equipment and similar events.

“Force Majeure Notice” has the meaning set forth in Section 18(a).

“Force Majeure Period” has the meaning set forth in Section 18(a).

“General Partner” has the meaning set forth in the Preamble.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body, port authority or other authority exercising executive,
legislative, judicial, regulatory, administrative or other governmental
functions or any court, department, commission, board, bureau, agency,
instrumentality or administrative body of any of the foregoing.

“Initial Term” has the meaning set forth in Section 3.

“Minimum Crude Pipeline Throughput Volume” means an aggregate volume of
1,238,415 Barrels of Crude Oil per Month transported through the Crude Pipeline;
provided, however, that the Minimum Crude Pipeline Throughput Volume for any
partial calendar month during the Term of this Agreement shall be prorated in
accordance with the ratio of the number of days in such Month to the total
number of days in such Month.

“Minimum Product Pipeline Throughput Volume” means an aggregate volume of
1,636,569 Barrels of Petroleum Products per Month transported through the
Product Pipelines; provided, however, that the Minimum Product Pipeline
Throughput Volume for any partial calendar month during the Term of this
Agreement shall be prorated in accordance with the ratio of the number of days
in such Month to the total number of days in such Month.

“Month” means the period commencing on the Commencement Date and ending on the
last day of that calendar month and each successive calendar month thereafter.

“MCPTF” means a Monthly fee calculated by multiplying the Minimum Crude Pipeline
Throughput Volume by the Crude Base Fee.

“MPPTF” means a Monthly fee calculated by multiplying the Minimum Product
Pipeline Throughput Volume by the Petroleum Product Base Fee.

“Omnibus Agreement” means that certain Fourth Amended and Restated Omnibus
Agreement, dated as of October 30, 2017, by and among Andeavor, TRMC, Tesoro
Companies, Inc., Tesoro Alaska Company LLC, the General Partner and the
Partnership, as such agreement (and the schedules thereto) may be amended,
supplemented or restated from time to time.

 

- 3 -



--------------------------------------------------------------------------------

“Partnership” has the meaning set forth in the Preamble.

“Partnership Group” has the meaning set forth in Section 13(b).

“Partnership Change of Control” means Andeavor ceases to Control the General
Partner.

“Party” or “Parties” means that each of TLO and TRMC is a “Party” and
collectively are the “Parties” to this Agreement.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Pipeline Service Order” has the meaning set forth in Section 8(a).

“Petroleum Product Base Fee” means the per Barrel throughput fees for the
Product Pipelines as set forth on a Pipeline Service Order multiplied by the
actual throughput by TRMC through the Product Pipelines for the particular
Month.

“Petroleum Products” means, gasoline, gasoline blend components, diesel,
distillate, distillate blend components, jet/aviation fuel, or any other product
shipped on the Olympic Pipeline.

“Product Pipelines” has the meaning set forth in the Recitals.

“Product Pipeline Shortfall Credit” has the meaning set forth in Section 8(c).

“Product Pipeline Throughput Capacity” means an aggregate volume of 3,954,167
Barrels of Petroleum Products per Month transported through the Product
Pipelines.

“Products” means Crude Oil or Petroleum Products.

“Receiving Party Personnel” has the meaning set forth in Section 24(d).

“Refinery” has the meaning set forth in the Recitals.

“Regulatory Obligations” means standards, regulations, permits or conditions
required by a Governmental Authority.

“Related Agreements” means the Anacortes II Storage Services Agreement, the
Anacortes Manifest Rail Terminalling Services Agreement, and the Anacortes
Marine Terminal Operating Agreement entered into between TRMC and TLO
concurrently herewith.

“Restoration” is defined in Section 19(b).

“Right of First Refusal” has the meaning set forth in Section 17(b).

“Secondment Agreement” shall mean the First Amended and Restated Secondment and
Logistics Services Agreement dated as of October 30, 2017, as amended, and
related service orders.

“Services” has the meaning set forth in Section 5(a).

“Short Haul Pipelines” has the meaning set forth in the Recitals.

 

- 4 -



--------------------------------------------------------------------------------

“Surcharge’ has the meaning set forth in Section 7(b).

“Term” has the meaning set forth in Section 3.

“Termination Notice” has the meaning set forth in Section 18(a).

“TLO” has the meaning set forth in the Preamble.

“TLO Group” has the meaning set forth in Section 13(b).

“TRMC” has the meaning set forth in the Preamble.

“TRMC Group” has the meaning set forth in Section 13(a).

“TRMC Termination Notice” has the meaning set forth in Section 18(b).

 

2. GENERAL UNDERTAKINGS

Subject to the terms and conditions of this Agreement, the applicable operating
permits, the limitations of the Short Haul Pipelines, the limitations of
connecting carriers, the rules and procedures for the Short Haul Pipelines set
forth in Pipeline Service Orders, if any, and all Applicable Law, TLO shall
provide throughput service on the Crude Pipeline for TRMC up to the Crude
Pipeline Throughput Capacity and throughput service on the Product Pipelines for
TRMC up to the Product Pipeline Throughput Capacity, subject to reduction as set
forth herein.

 

3. TERM

(a) The initial term of this Agreement shall commence on the Commencement Date
and shall be for a period of ten (10) years until the tenth (10th) anniversary
of the Commencement Date (the “Initial Term”); provided, however, that Customer
may, at its option, extend the Initial Term for up to two (2) renewal terms of
five (5) years each (each, an “Extension Period”) by providing written notice of
its intent to TLO no less than three hundred sixty-five (365) calendar days
prior to the end of the Initial Term or the then-current Extension Period. The
Initial Term, and any Extension Period shall be referred to herein as the
“Term.”

(b) If Customer has not provided written notice of its intent to extend the
Initial Term for the first Extension Period pursuant to clause (a) above, TLO
may, at its option, provide written notice to Customer no less than ninety
(90) days prior to the end of the Initial Term to extend the Initial Term for an
additional two (2) years.

 

4. TRANSPORTATION FEES

(a) TRMC agrees to pay TLO the higher of the Crude Base Fee or the MCPTF; and

(b) TRMC agrees to pay TLO the higher of the Petroleum Product Base Fee or the
MPPTF.

 

5. SERVICES; HOURS; VOLUME GAINS AND LOSSES

(a) Services. TLO shall throughput and handle TRMC’s Products across the Short
Haul Pipelines, make all tie-ups and connections at the Short Haul Pipelines,
provide regulatory compliance reporting that TLO is required to perform as the
operator of the Short Haul Pipelines, and provide such other services set forth
in this Agreement (the “Services”). TLO will timely provide TRMC with a copy

 

- 5 -



--------------------------------------------------------------------------------

of any regulatory compliance report filed by TLO regarding TRMC’s Products upon
request by TRMC. TLO will provide the labor and supervision necessary to perform
the Services contemplated by this Agreement, and TLO will provide and maintain
the equipment necessary to perform the Services contemplated by this Agreement.
TLO will maintain the Short Haul Pipelines according to good industry practice
and will use reasonable care in performing the Services consistent with
customary industry practices. TLO shall operate the Short Haul Pipelines in
accordance with the applicable provisions of any Pipeline Service Order with
respect to the Short Haul Pipelines.

(b) Existing Contractors. TLO may continue to utilize labor, equipment,
materials and supplies provided by contractors under their existing service
agreements with TRMC to perform work to be performed by TLO hereunder, without
the requirement that such existing contracts be amended, assigned or replaced.
Such contracts with TRMC may continue to cover the work to be provided by TLO
hereunder, as provided under Section 4(a) of the Secondment Agreement, and TLO
shall be responsible for the costs and expenses of such work performed by such
contractors pursuant to those provisions of the Secondment Agreement.

(c) Hours. Subject to the terms and conditions of the rules and procedures for
the Short Haul Pipelines set forth in Pipeline Service Orders, if any, the Short
Haul Pipelines will be available on 24/7/365 basis, as needed.

(d) Volume Gains and Losses. TLO shall have no obligation to measure volume
gains and losses and shall have no liability whatsoever for normal course
physical losses that may result from the transportation of the Products across
the Short Haul Pipelines. TRMC will bear any volume gains and losses that may
result from the transportation of the Products through the Short Haul Pipelines.

 

6. EXCLUSIVE SERVICE

In order to effectuate the underlying objectives of this Agreement, TLO agrees
as follows:

(a) Subject to Applicable Law, during the Term, the Short Haul Pipelines shall
be dedicated exclusively to the use of TRMC, and TLO shall not use the Short
Haul Pipelines to provide services for any third party, except upon specific
directions from TRMC.

(b) Subject to Force Majeure and required maintenance and repairs and the other
provisions hereunder, TLO shall make Short Haul Pipelines continuously available
to TRMC at all times, and shall ship all volumes of Products nominated by TRMC
for shipment on the Short Haul Pipelines upon request. TLO and TRMC shall
coordinate shipment schedules with each other and with connecting pipelines, and
TLO shall not be obligated to make any shipment at any time when a connecting
pipeline is not prepared to deliver or receive it, as applicable, it being
understood that TRMC shall be primarily responsible for nominating receipts and
deliveries to third party pipeline carriers. In the event that TLO must remove
the Crude Pipeline or any of the Product Pipelines from active service for
repair or maintenance, then TLO shall provide TRMC with as much advance notice
as possible under the circumstances, and the Parties shall cooperate to minimize
the impact of such downtime on operation of the Refinery.

(c) In the event TLO is required to file a tariff with the FERC or any other
Governmental Authority with respect to the Short Haul Pipelines, to the maximum
extent permitted under Applicable Law, TLO shall ensure that any such tariffs do
not prejudice any of TRMC’s rights under the terms of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

7. REIMBURSEMENT; SURCHARGES

(a) Reimbursement. TRMC shall promptly reimburse TLO for any newly imposed
taxes, levies, royalties, assessments, licenses, fees, charges, surcharges and
sums due of any nature whatsoever (other than income taxes, gross receipt taxes
and similar taxes) by any Governmental Authority that TLO incurs on TRMC’s
behalf for the services provided by TLO under this Agreement or any applicable
Pipeline Service Order. If TLO is required to pay any of the foregoing, TRMC
shall promptly reimburse TLO in accordance with the payment terms set forth in
this Agreement. Any such newly imposed taxes shall be specified in an applicable
Pipeline Service Order.

(b) Surcharges.

(i) If, during the Term, any existing laws or regulations are changed or any new
laws or regulations (other than taxes) are enacted that require TLO to make
substantial and unanticipated expenditures (whether capitalized or otherwise)
with respect to the Short Haul Pipelines or with respect to the services
provided hereunder, TLO may, subject to the terms of this Section 7(b), impose a
surcharge to increase the applicable service fee (a “Surcharge”) to cover TRMC’s
pro rata share of the cost of complying with these laws or regulations, based
upon the percentage of TRMC’s use of the services or facilities impacted by such
new laws or regulations.

(ii) TLO shall notify TRMC of any proposed Surcharge to be imposed pursuant to
Section 7(b)(i) sufficient to cover the cost of any required capital projects
and any ongoing increased operating costs. TLO and TRMC then shall negotiate in
good faith for up to thirty (30) days to mutually determine the effect of the
change in law or regulation or new law or regulation, the cost thereof, and how
such cost shall be amortized at an interest rate of no more than LIBOR plus six
percent (LIBOR + 6%) as a Surcharge, with the understanding that TLO and TRMC
shall use their reasonable commercial efforts to mitigate the impact of, and
comply with, these laws and regulations. Without limiting the foregoing, if
expenditures requiring a Surcharge may be avoided or reduced through changes in
operations, then the Parties shall negotiate in good faith to set forth the
appropriate changes to the operating capacities or other performance standards
set forth in a Pipeline Service Order to evidence the reduction of the amount of
a Surcharge while leaving the Parties in the same relative economic position
they held before the laws or regulations were changed or enacted.

(iii) In the event any Surcharge results in less than a fifteen percent (15%)
increase in the applicable service fee, TRMC will be assessed such Surcharge on
all future invoices during the period in which such Surcharge is in effect for
the applicable amortization period, and TLO shall not terminate the affected
service from this Agreement.

(iv) In the event any Surcharge results in a fifteen percent (15%) or more
increase in the applicable service fee, TLO shall notify TRMC of the amount of
the Monthly Surcharge required to reimburse TLO for its costs, plus carrying
costs, together with reasonable supporting detail for the nature and amount of
any such Surcharge.

(A) If within thirty (30) days of such notification provided in
Section 7(b)(iv), TRMC does not agree to pay such Surcharge or to reimburse TLO
up front for its costs, TLO may elect to either:

(1) require TRMC to pay such Surcharge, up to a fifteen percent (15%) increase
in the applicable service fee; or

 

- 7 -



--------------------------------------------------------------------------------

(2) terminate the applicable Short Haul Pipeline from this Agreement upon notice
to TRMC.

(B) TLO’s performance obligations under this Agreement shall be suspended or
reduced during the above thirty (30)-day period to the extent that TLO would be
obligated to make such expenditures to continue performance during such period.

(v) Following a resolution with respect to the amount and manner of payment of a
Surcharge pursuant to this Section 7, the Parties shall execute an appropriate
Pipeline Service Order memorializing the terms of such resolution.

(vi) In lieu of paying the Surcharge in connection with any required capital
project, TRMC may, at its option, elect to pay the full cost of the substantial
and unanticipated expenditures upon completion of a project.

 

8. PIPELINE SERVICE ORDERS; PAYMENTS

(a) TLO and TRMC shall enter into one or more pipeline service orders for the
Short Haul Pipelines substantially in the form attached hereto as Exhibit 1
(each, a “Pipeline Service Order”). Upon a request by TRMC pursuant to this
Agreement or as deemed necessary or appropriate by TLO in connection with the
services to be delivered pursuant hereto, TLO shall generate a Pipeline Service
Order to set forth the specific terms and conditions for providing the
applicable services described therein and the applicable fees to be charged for
such services. No Pipeline Service Order shall be effective until fully executed
by both TLO and TRMC. Items available for inclusion on a Pipeline Service Order
include, but are not limited to:

(i) The rules and procedures for the Short Haul Pipelines, if any, referenced in
Section 2;

(ii) The per Barrel throughput fee for the Crude Pipeline;

(iii) The per Barrel throughput fee for the Products Pipelines;

(iv) Any other services and the fees for such services;

(v) Any capital expenditures and related costs to be incurred;

(vi) Any surcharges for additional capital expenditures and related costs;

(vii) Methods for adjusting fees and charges;

(viii) Measurement procedures to determine volumes being throughput through the
Short Haul Pipelines; and

(ix) Any other services as may be agreed.

(b) Monthly Crude Pipeline Shortfall Credit. If the Crude Base Fee is less than
the MCPTF, then TRMC shall receive a “Crude Pipeline Shortfall Credit” equal to
such difference. Actual volumes of Barrels throughput through the Crude Pipeline
are to be determined Monthly, based upon metering receipts of the Trans Mountain
Pipeline at the connection point of the Crude Pipeline to the Trans

 

- 8 -



--------------------------------------------------------------------------------

Mountain Pipeline. Such third-party receipts shall be deemed conclusive between
TRMC and TLO absent manifest error. The Crude Pipeline Shortfall Credit shall be
credited as follows:

(i) The dollar amount of any Crude Pipeline Shortfall Credit included in the
Monthly invoice will be posted as a credit to TRMC’s account and may be applied
against amounts owed by TRMC for volumes in excess of the Minimum Crude Pipeline
Throughput Volume during any of the succeeding three (3) Months; and

(ii) Any portion of the Crude Pipeline Shortfall Credit that is not used by TRMC
during the succeeding three (3) Months will expire at the end of said three
(3) Month period relating to the respective credit and be reset to zero.

(c) Monthly Product Pipeline Shortfall Credit. If the Petroleum Product Base Fee
is less than the MPPTF, then TRMC shall receive a “Product Pipeline Shortfall
Credit” equal to such difference. Actual volumes of Barrels throughput through
the Product Pipelines are to be determined Monthly, based upon metering receipts
of the Olympic Pipeline at the connection point of the Product Pipelines to the
Olympic Pipeline. Such third-party receipts shall be deemed conclusive between
TRMC and TLO absent manifest error. The Product Pipeline Shortfall Credit shall
be credited as follows:

(i) The dollar amount of any Product Pipeline Shortfall Credit included in the
Monthly invoice will be posted as a credit to TRMC’s account and may be applied
against amounts owed by TRMC for volumes in excess of the Minimum Product
Pipeline Throughput Volume during any of the succeeding three (3) Months; and

(ii) Any portion of the Product Pipeline Shortfall Credit that is not used by
TRMC during the succeeding three (3) Months will expire at the end of said three
(3) Month period relating to the respective credit and be reset to zero.

(d) Invoices. Except with respect to the Surcharge described in Section 7(b),
TLO shall invoice TRMC on a Monthly basis and TRMC shall pay all amounts due
under this Agreement and any Pipeline Service Order no later than ten
(10) calendar days after TRMC’s receipt of TLO’s invoices. Any past due payments
owed by either Party shall accrue interest, payable on demand, at the lesser of
(i) the rate of interest announced publicly by JPMorgan Chase Bank, in New York,
New York, as JPMorgan Chase Bank’s prime rate (which Parties acknowledge and
agree is announced by such bank and used by the Parties for reference purposes
only and may not represent the lowest or best rate available to any of the
customers of such bank or the Parties), plus four percent (4%), and (ii) the
highest rate of interest (if any) permitted by Applicable Law, from the due date
of the payment through the actual date of payment.

(e) Disputed Amounts. If TRMC reasonably disputes any amount invoiced by TLO,
TRMC shall pay the amount of the invoice when due and provide TLO with written
notice stating the nature of the dispute prior to thirty (30) days after the due
date of the invoice. TRMC and TLO shall use reasonable commercial diligence to
resolve disputes in a timely manner through the dispute resolution procedures
provide for herein. All portions of the disputed amount determined to be owed
the TRMC shall be refunded to the TRMC within ten (10) days of the dispute
resolution.

(f) Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Pipeline Service Order shall be increased on July 1 of each year of the
Term, commencing on July 1, 2018, by a percentage equal to the greater of zero
or the positive change, if any, in the CPI-U (All Urban Consumers) for the prior
calendar year, as reported by the Bureau of Labor Statistics, and rounded to the
nearest one-tenth (1/10) of one percent (1%).

 

- 9 -



--------------------------------------------------------------------------------

(g) Conflict between Agreement and Pipeline Service Order. In case of any
conflict between the terms of this Agreement and the terms of any Pipeline
Service Order, the terms of the applicable Pipeline Service Order shall govern.

 

9. LIENS

TLO hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under all applicable laws, which TLO would or
might otherwise have under or with respect to all Products shipped or handled
hereunder. TLO further agrees to furnish documents reasonably acceptable to TRMC
and its lender(s) (if applicable), and to cooperate with TRMC in assuring and
demonstrating that Product titled in TRMC’s name shall not be subject to any
lien on the Short Haul Pipelines or TLO’s Products located therein.

 

10. TITLE AND RISK OF LOSS; CUSTODY AND CONTROL

(a) Title and Risks of Loss. Title and the risk of loss or damage to the
Products shall remain at all times with the owner of the Product.

(b) Custody and Control. TLO will have custody of the Products from the time the
Products enter the Short Haul Pipelines until such time as the Products pass the
manifold of third party pipelines, or are delivered by TLO to TRMC at the
Refinery (pursuant to the Related Agreements).

 

11. GOVERNMENT REGULATIONS

(a) Party Certification. Each Party certifies that none of the Products covered
by this Agreement or any Pipeline Service Order were derived from crude
petroleum, petrochemical, or gas which was produced or withdrawn from storage in
violation of any federal, state or other governmental law, nor in violation of
any rule, regulation or promulgated by any governmental agency having
jurisdiction in the premises.

(b) Licenses and Permits. If applicable, TLO shall maintain all necessary
licenses and permits for the transportation of Products through the Short Haul
Pipelines.

(c) Compliance with Applicable Law. The Parties are entering into this Agreement
and any Pipeline Service Order in reliance upon and shall comply in all material
respects with all Applicable Law which directly or indirectly affects the
Products throughput hereunder, or any receipt, throughput delivery,
transportation, handling or storage of Products hereunder or the ownership,
operation or condition of the Short Haul Pipelines. Each Party shall be
responsible for compliance with all Applicable Law associated with such Party’s
respective performance hereunder and the operation of such Party’s facilities.
In the event any action or obligation imposed upon a Party under this Agreement
and any Pipeline Service Order shall at any time be in conflict with any
requirement of Applicable Law, then this Agreement and any Pipeline Service
Order shall immediately be modified to conform the action or obligation so
adversely affected to the requirements of the Applicable Law, and all other
provisions of this Agreement and any Pipeline Service Order shall remain
effective.

(d) Material Change in Applicable Law. If during the Term, any new Applicable
Law becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement or any Pipeline Service Order and which has a material adverse
economic impact upon a Party, either Party, acting in good faith, shall have the
option to request renegotiation of the relevant provisions of this Agreement or
a Pipeline Service Order

 

- 10 -



--------------------------------------------------------------------------------

with respect to future performance. The Parties shall then meet to negotiate in
good faith amendments to this Agreement or to an applicable Pipeline Service
Order that will conform to the new Applicable Law while preserving the Parties’
economic, operational, commercial and competitive arrangements in accordance
with the understandings set forth herein.

 

12. LIMITATION OF LIABILITY

(a) Waiver of Consequential and Other Damages. IN NO EVENT SHALL A PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY LOST PROFITS OR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, ARISING FROM THE BREACH, DEFAULT, STRICT
LIABILITY, OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF SUCH PARTY WHILE
PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT WITH RESPECT TO
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ACTUALLY
AWARDED TO A THIRD PARTY OR ASSESSED BY A GOVERNMENTAL AUTHORITY AND FOR WHICH A
PARTY IS PROPERLY ENTITLED TO INDEMNIFICATION FROM THE OTHER PARTY PURSUANT TO
THE EXPRESS PROVISIONS OF THIS AGREEMENT.

(b) No Guaranties or Warranties. Except as expressly provided in this Agreement
or any Pipeline Service Order, neither TRMC nor TLO makes any guarantees or
warranties of any kind, expressed or implied. TLO specifically disclaims all
implied warranties of any kind or nature, including any implied warranty of
merchantability and/or any implied warranty of fitness for a particular purpose.

 

13. INDEMNITIES

(a) TLO Indemnities. Notwithstanding anything else contained in this Agreement
or any Pipeline Service Order, TLO shall release, defend, protect, indemnify,
and hold harmless TRMC, its carriers, and each of its and their respective
affiliates, officers, directors, employees, agents, contractors, successors, and
assigns (excluding any member of the Partnership Group) (collectively the “TRMC
Group”), from and against any and all demands, claims (including third-party
claims), losses, costs, suits, or causes of action (including, but not limited
to, any judgments, losses, liabilities, fines, penalties, expenses, interest,
reasonable legal fees, costs of suit, and damages, whether in law or equity and
whether in contract, tort, or otherwise) for or relating to (i) personal or
bodily injury to, or death of the employees of TRMC, TLO or the General Partner,
and, as applicable, their carriers, customers, representatives, and agents,
(ii) loss of or damage to any property, products, material, and/or equipment
belonging to TRMC, TLO and, as applicable, their carriers, customers,
representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors, (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description, and/or personal
or bodily injury to, or death of any other Person or Persons; and with respect
to clauses (i) through (iii) above, which is caused by or resulting in whole or
in part from the negligent or wrongful acts or omissions of TLO or the General
Partner in connection with the ownership or operation of the Short Haul
Pipelines and the services provided hereunder, and, as applicable, their
carriers, customers (other than TRMC), representatives, and agents, or those of
their respective employees with respect to such matters, and (iv) any losses
incurred by the TRMC Group due to violations of this Agreement or any Pipeline
Service Order by TLO, or, as applicable, its customers (other than TRMC),
representatives, and agents; PROVIDED THAT TLO SHALL NOT BE OBLIGATED TO
RELEASE, INDEMNIFY OR HOLD HARMLESS TRMC OR ANY MEMBER OF THE TRMC GROUP FROM
AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT,
STRICT LIABILITY OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL
MISCONDUCT OF TRMC OR ANY MEMBER OF THE TRMC GROUP.

 

- 11 -



--------------------------------------------------------------------------------

(b) TRMC Indemnities. Notwithstanding anything else contained in this Agreement
or any Pipeline Service Order, TRMC shall release, defend, protect, indemnify,
and hold harmless TLO, General Partner, the Partnership, their subsidiaries and
their respective officers, directors, members, managers, employees, agents,
contractors, successors, and assigns (collectively the “Partnership Group”) from
and against any and all demands, claims (including third-party claims), losses,
costs, suits, or causes of action (including, but not limited to, any judgments,
losses, liabilities, fines, penalties, expenses, interest, reasonable legal
fees, costs of suit, and damages, whether in law or equity and whether in
contract, tort, or otherwise) for or relating to (i) personal or bodily injury
to, or death of the employees of TLO, the General Partner, TRMC, and, as
applicable, their carriers, customers, representatives, and agents; (ii) loss of
or damage to any property, products, material, and/or equipment belonging to
TLO, TRMC, and, as applicable, their carriers, customers, representatives, and
agents, and each of their respective affiliates, contractors, and
subcontractors; (iii) loss of or damage to any other property, products,
material, and/or equipment of any other description, and/or personal or bodily
injury to, or death of any other Person or Persons; and with respect to clauses
(i) through (iii) above, which is caused by or resulting in whole or in part
from the negligent or wrongful acts or omissions of TRMC, in connection with
TRMC’s use of the Short Haul Pipelines and the services provided hereunder and
TRMC’s Products stored hereunder, and, as applicable, its carriers, customers,
representatives, and agents, or those of their respective employees with respect
to such matters; and (iv) any losses incurred by the Partnership Group due to
violations of this Agreement or any Pipeline Service Order by TRMC, or, as
applicable, its carriers, customers, representatives, and agents; PROVIDED THAT
TRMC SHALL NOT BE OBLIGATED TO RELEASE, INDEMNIFY OR HOLD HARMLESS TLO OR ANY
MEMBER OF THE PARTNERSHIP GROUP FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY
RESULT FROM THE BREACH OF CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS,
ERRORS OR OMISSIONS OR WILLFUL MISCONDUCT OF TLO OR ANY MEMBER OF THE
PARTNERSHIP GROUP.

(c) Written Claim. Neither Party shall be obligated to indemnify the other Party
or be liable to the other Party unless a written claim for indemnity is
delivered to the other Party within ninety (90) days after the date that a claim
is reported or discovered, whichever is earlier.

(d) No Limitation. Except as expressly provided otherwise in this Agreement, the
scope of these indemnity provisions may not be altered, restricted, limited, or
changed by any other provision of this Agreement. The indemnity obligations of
the Parties as set out in this Section 13 are independent of any insurance
requirements as set out in Section 14, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.

(e) Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
claims that could be made with respect to the activities contemplated by this
Agreement.

(f) Mutual and Express Acknowledgement. THE INDEMNIFICATION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY
INDEMNIFIED PARTY. EACH PARTY ACKNOWLEDGES THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTICE IN THIS
CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER THE RIGHTS AND
OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS
AGREEMENT.

 

- 12 -



--------------------------------------------------------------------------------

(g) Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

 

14. INSURANCE

(a) Coverage. At all times during the Term and for a period of two (2) years
after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, TRMC shall maintain at its expense the
below listed insurance in the amounts specified below, or self-insurance in such
amounts as may be agreed pursuant to a Pipeline Service Order. Such insurance
shall provide coverage to TLO and such policies, other than Worker’s
Compensation Insurance, shall include TLO as an Additional Insured. Each policy
shall provide that it is primary to and not contributory with any other
insurance, including any self-insured retention, maintained by TLO (which shall
be excess) and each policy shall provide the full coverage required by this
Agreement and any Pipeline Service Order. All such insurance shall be written
with carriers and underwriters acceptable to TLO, and eligible to do business in
the state where the Short Haul Pipelines are located and having and maintaining
an A.M. Best financial strength rating of no less than “A-” and financial size
rating no less than “VII”; provided that TRMC may procure worker’s compensation
insurance from the state where the Short Haul Pipelines are located. All limits
listed below are required MINIMUM LIMITS:

(i) Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state where the Short Haul Pipelines are located, in
limits not less than statutory requirements;

(ii) Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(iii) Commercial General Liability Insurance, with minimum limits of $1,000,000
combined single limit per occurrence for bodily injury and property damage
liability, or such higher limits as may be required by TLO or by Applicable Law
from time to time. This policy shall include Broad Form Contractual Liability
insurance coverage which shall specifically apply to the obligations assumed in
this Agreement and any Pipeline Service Order by TRMC;

(iv) Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by TRMC or by Applicable Law from time to time. Limits of liability
for this insurance must be not less than $1,000,000 per occurrence;

(v) Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (ii), (iii), and
(iv) above;

(vi) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and

 

- 13 -



--------------------------------------------------------------------------------

(vii) Cargo/Inventory Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party property insurance to adequately cover
all Products owned by TRMC in the Short Haul Pipelines.

(b) Waiver of Subrogation. All such policies must be endorsed with a Waiver of
Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against TLO, and shall contain where applicable, a
severability of interest clause and a standard cross liability clause.

(c) Insurance Certificates. Upon execution of this Agreement and prior to the
operation of any equipment by TRMC, TRMC will furnish to TLO, and at least
annually thereafter (or at any other times upon request by TLO) during the Term
(and for any coverage maintained on a “claims-made” basis, for two (2) years
after the termination of this Agreement or any applicable Pipeline Service
Order), insurance certificates and/or certified copies of the original policies
to evidence the insurance required herein. Such certificates shall be in the
form of the “Accord” Certificate of Insurance, and reflect that they are for the
benefit of TLO and shall provide that there will be no material change in or
cancellation of the policies unless TLO is given at least thirty (30) days prior
written notice. Certificates providing evidence of renewal of coverage shall be
furnished to TLO prior to policy expiration.

(d) Self-Insurance. TRMC shall be solely responsible for any deductibles or
self-insured retention.

 

15. RESERVED

 

16. DEFAULT

(a) A Party shall be in default under this Agreement if:

(i) The Party breaches any provision of this Agreement, a Pipeline Service Order
or any of the Related Agreements, which breach has a material adverse effect on
the other Party, and such breach is not excused by Force Majeure or cured within
fifteen (15) Business Days after notice thereof (which notice shall describe
such breach in reasonable detail) is received by such Party (unless such failure
is not commercially reasonably capable of being cured in such fifteen
(15) Business Day period in which case such Party shall have commenced remedial
action to cure such breach and shall continue to diligently and timely pursue
the completion of such remedial action after such notice); or

(ii) the Party (1) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (2) makes an assignment or any
general arrangement for the benefit of creditors, (3) otherwise becomes bankrupt
or insolvent (however evidenced) or (4) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.

If either of the Parties is in default as described above, then (i) if TRMC is
in default, TLO may or (ii) if TLO is in default, TRMC may: (1) terminate this
Agreement upon notice to the defaulting Party; (2) withhold any payments due to
the defaulting Party under this Agreement and any Pipeline Service Order; and/or
(3) pursue any other remedy at law or in equity.

(b) Obligation to Cure. If a Party breaches any provision of this Agreement, a
Pipeline Service Order or a Related Agreement, which breach does not have a
material adverse effect on the other Party, the breaching Party shall still have
the obligation to cure such breach.

 

- 14 -



--------------------------------------------------------------------------------

(c) Cumulative Nature of Remedies. The remedies of TRMC and TLO provided for in
this Agreement shall not be exclusive, but shall be cumulative and shall be in
addition to all other remedies at law or in equity.

(d) Obligations at Termination. Upon termination or expiration of this
Agreement, TRMC shall promptly remove all of its crude petroleum and refined
petroleum products from the Short Haul Pipelines within thirty (30) days of such
termination or expiration.

 

17. RIGHT TO ENTER INTO A NEW TRANSPORTATION SERVICES AGREEMENT

(a) Right to Enter New Agreement. Within two (2) years of termination of this
Agreement for reasons other than (x) a default by TRMC and (y) any other
termination of this Agreement initiated by TLO pursuant to Section 16, TRMC
shall have the right to require TLO to enter into a new transportation services
agreement (with ancillary Pipeline Service Orders, as appropriate) with TRMC
that (i) is consistent with the terms set forth in this Agreement and Pipeline
Service Orders in effect at the time of such termination, (ii) relates to the
Short Haul Pipelines, and (iii) has commercial terms that are, in the aggregate,
equal to or more favorable to TLO than fair market value terms as would be
agreed by similarly-situated parties negotiating at arm’s length; provided,
however, TLO shall not be required to enter into any such new transportation
services agreement with a term that extends beyond November 7, 2037.

(b) New Agreement; Right of First Refusal. In the event that TLO proposes to
enter into a pipeline transportation services agreement with a third party
within two (2) years after the termination of this Agreement for reasons other
than (x) by default by TRMC and (y) any other termination of this Agreement
initiated by TRMC pursuant to Section 16, TLO shall give TRMC ninety (90) days’
prior written notice of any proposed new pipeline transportation services
agreement with a third party, including (i) details of all of the material terms
and conditions thereof and (ii) a thirty (30)-day period (beginning upon TRMC’s
receipt of such written notice) (the “First Offer Period”) in which TRMC may
make a good faith offer to enter into a new pipeline transportation services
agreement with TLO (the “Right of First Refusal”). If TRMC makes an offer on
terms no less favorable to TLO than the third-party offer with respect to such
pipeline transportation services agreement during the First Offer Period, then
TLO shall be obligated to enter into a pipeline transportation services
agreement with TRMC on the terms set forth in TRMC’s offer to TLO. If TRMC does
not exercise its Right of First Refusal in the manner set forth above, TLO may,
for the next ninety (90) days, proceed with the negotiation of the third-party
pipeline transportation services agreement. If no third party agreement is
consummated during such ninety-day period, the terms and conditions of this
Section 17(b) shall again become effective.

 

18. FORCE MAJEURE

(a) As soon as possible upon the occurrence of a Force Majeure, TLO shall
provide TRMC with written notice of the occurrence of such Force Majeure (a
“Force Majeure Notice”). TLO shall identify in such Force Majeure Notice the
Short Haul Pipelines that are affected by the Force Majeure and the approximate
length of time that TLO reasonably believes in good faith such Force Majeure
shall continue (the “Force Majeure Period”). If TLO advises in any Force Majeure
Notice that it reasonably believes in good faith that the Force Majeure Period
shall continue for more than twelve (12) consecutive Months, then, subject to
Section 19 below, at any time after TLO delivers such Force Majeure Notice,
either Party may terminate that portion of this Agreement or any Pipeline
Service Order relating to the affected Short Haul Pipeline, but only upon
delivery to the other Party of a notice (a “Termination Notice”) at least twelve
(12) Months prior to the expiration of the Force Majeure Period; provided,
however, that such Termination Notice shall be deemed cancelled and of no effect
if the Force Majeure ends prior to the expiration of such twelve (12)-Month
period. For the avoidance of doubt, neither Party

 

- 15 -



--------------------------------------------------------------------------------

may exercise its right under this Section 18(a) to terminate this Agreement any
Pipeline Service Order as a result of a Force Majeure with respect to any Short
Haul Pipeline that has been unaffected by, or has been restored to working order
since, the applicable Force Majeure, including pursuant to a Restoration under
Section 19.

(b) Notwithstanding the foregoing, if TRMC delivers a Termination Notice to TLO
(the “TRMC Termination Notice”) and, within thirty (30) days after receiving
such TRMC Termination Notice, TLO notifies TRMC that TLO reasonably believes in
good faith that it shall be capable of fully performing its obligations under
this Agreement within a reasonable period of time, then the TRMC Termination
Notice shall be deemed revoked and the applicable portion of this Agreement
shall continue in full force and effect as if such TRMC Termination Notice had
never been given.

(c) Subject to Section 19 below, TLO’s obligations may be temporarily suspended
during the occurrence of, and for the entire duration of, a Force Majeure that
prevents TLO from shipping the Minimum Crude Pipeline Throughput Volume or the
Minimum Product Pipeline Throughput Volume. If, for reasons of Force Majeure,
TLO is prevented from shipping the Minimum Crude Pipeline Throughput Volume,
then TRMC’s obligation to ship the Minimum Crude Pipeline Throughput Volume and
pay the MCPTF shall be reduced to the extent that TLO is prevented from shipping
the full Minimum Crude Pipeline Throughput Volume on the Crude Pipeline. At such
time as TLO is capable of shipping through the Crude Pipeline volumes equal to
the Minimum Crude Pipeline Throughput Volume, TRMC’s obligation to ship the full
Minimum Crude Pipeline Throughput Volume and pay the MCPTF shall be restored.
If, for reasons of Force Majeure, TLO is prevented from shipping the Minimum
Product Pipeline Throughput Volume, then TRMC’s obligation to ship the Minimum
Product Pipeline Throughput Volume and pay the MPPTF shall be reduced to the
extent that TLO is prevented from shipping the full Minimum Product Pipeline
Throughput Volume on the Product Pipelines. At such time as TLO is capable of
shipping through the Product Pipelines volumes equal to the Minimum Product
Pipeline Throughput Volume, TRMC’s obligation to ship the full Minimum Product
Pipeline Throughput Volume and pay the MPPTF shall be restored. In addition, if
TRMC is prevented from receiving Crude Oil from the Crude Pipeline, or shipping
Petroleum Products on the Products Pipeline as a result of a Force Majeure event
affecting the Storage Facility or other facilities owned by TLO, its obligation
to ship the Minimum Crude Pipeline Throughput Volume and pay the MCPTF or ship
the Minimum Product Pipeline Throughput Volume and pay the MPPTF shall be
reduced accordingly. TLO agrees that it shall declare a Force Majeure if TLO is
prevented from shipping the Minimum Crude Pipeline Throughput Volume or the
Minimum Product Pipeline Throughput Volume due to the inability of any pipeline
connecting to the Short Haul Pipelines to supply or accept Crude Oil or
Petroleum Products, as applicable.

 

19. CAPABILITIES OF SHORT HAUL PIPELINES

(a) Interruptions of Service. TLO shall use reasonable commercial efforts to
minimize the interruption of service on the Short Haul Pipelines. TLO shall
promptly inform TRMC of any anticipated partial or complete interruption of
service which is projected to extend more than twenty-four (24) hours on any
part of the Short Haul Pipelines affecting TLO’s ability to receive or deliver
Products on the Short Haul Pipelines, including relevant information about the
nature, extent, cause and expected duration of the interruption and the actions
TLO is taking to resume full operations, provided that TLO shall not have any
liability for any failure to notify, or delay in notifying, TRMC of any such
matters except to the extent TRMC has been materially prejudiced or damaged by
such failure or delay.

 

- 16 -



--------------------------------------------------------------------------------

(b) Maintenance and Repair Standards.

(i) Subject to Force Majeure, interruptions for routine repair and maintenance
consistent with customary crude petroleum and refined petroleum products
pipeline standards, and any applicable regulatory requirements, TLO shall accept
for shipment on the Short Haul Pipelines in accordance with pipeline industry
standards all Crude Oil and Petroleum Products that TRMC requests TLO to
transport. Further, TLO shall maintain and repair all portions of the Short Haul
Pipelines in accordance with pipeline industry standards and in a manner which
allows the Short Haul Pipelines to be capable, subject to Force Majeure, of
shipping, storing and delivering volumes of Crude Oil and Petroleum Products
which are no less than the Crude Pipeline Throughput Capacity and the Product
Pipeline Throughput Capacity.

(ii) If for any reason, including without limitation a Force Majeure event, the
throughput capacity of the Crude Pipeline should fall below the Minimum Crude
Pipeline Throughput Volume, or the throughput capacity of the Product Pipelines
should fall below the Minimum Product Pipeline Throughput Volume, then
(A) during such period of reduced throughput capacity, TRMC’s obligation to ship
the Minimum Crude Pipeline Throughput Volume or the Minimum Product Pipeline
Throughput Volume, as applicable, shall be reduced as described in Section 18(c)
above and (B) within a reasonable period of time after the commencement of such
reduction, TLO shall make repairs to and/or replace the affected portion of the
Short Haul Pipelines to restore the capacity of the Crude Pipeline to the Crude
Pipeline Throughput Capacity and to restore the capacity of the Product
Pipelines to the Product Pipeline Throughput Capacity (“Restoration”). Except as
provided below in Sections 19(c) and 19(d), all such Restoration shall be at
TLO’s cost and expense unless the damage creating the need for such repairs was
caused by the negligence or willful misconduct of TRMC, its employees, agents or
customers.

(c) Capacity Resolution. In the event of the failure of TLO to maintain the
Short Haul Pipelines at a level sufficient to maintain Crude Pipeline Throughput
Capacity or the Product Pipeline Throughput Capacity, then either Party shall
have the right to call a meeting between executives of both Parties by providing
at least two (2) Business Days’ advance written notice. Any such meeting shall
be held at a mutually agreeable location and will be attended by executives of
both Parties each having sufficient authority to commit his or her respective
Party to a Capacity Resolution (hereinafter defined). At the meeting, the
Parties will negotiate in good faith with the objective of reaching a joint
resolution for the Restoration of capacity on the affected portion of the Short
Haul Pipelines which will, among other things, specify steps to be taken by TLO
to fully accomplish Restoration and the deadlines by which the Restoration must
be completed (the “Capacity Resolution”). Without limiting the generality of the
foregoing, the Capacity Resolution shall set forth an agreed upon time schedule
for the Restoration activities. Such time schedule shall be reasonable under the
circumstances, consistent with customary pipeline transportation industry
standards and shall take into consideration TLO’s economic considerations
relating to costs of the repairs and TRMC’s requirements concerning the
operation of the Refinery. In the event that TRMC’s economic considerations
justify incurring additional costs to restore the Short Haul Pipelines in a more
expedited manner than the time schedule determined in accordance with the
preceding sentence, TRMC may require TLO to expedite the Restoration to the
extent reasonably possible, subject to TRMC’s payment, in advance, of the
estimated incremental costs to be incurred as a result of the expedited time
schedule. In the event the Parties agree to an expedited Restoration plan
wherein TRMC agrees to fund a portion of the Restoration cost, then neither
Party shall have the right to terminate this Agreement pursuant to Section 18(a)
above so long as such Restoration is completed with due diligence, and TRMC
shall pay such portion to TLO in advance based on an estimate conforming to
reasonable engineering standards applicable to the Crude Pipeline or the Product
Pipelines, as applicable. Upon completion, TRMC shall pay the difference between
the actual portion of Restoration costs to be paid by TRMC pursuant to this
Section 19(c) and the estimated amount paid under the preceding sentence within
thirty (30) days after receipt of TLO’s invoice therefor, or, if appropriate,
TLO shall pay TRMC the excess of the estimate paid by TRMC over TLO’s actual
costs as previously described within thirty (30) days after completion of the
Restoration.

 

- 17 -



--------------------------------------------------------------------------------

(d) TRMC’s Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of the Refinery, TLO either
(i) refuses or fails to meet with TRMC within the period set forth in
Section 19(c), (ii) fails to agree to perform a Capacity Resolution in
accordance with the standards set forth in Section 19(c) or (iii) fails to
perform its obligations in compliance with the terms of a Capacity Resolution,
TRMC may, as its sole remedy for any breach by TLO of any of its obligations
under Section 19(c), require TLO to complete a Restoration of the affected
portions of the Short Haul Pipelines. Any such Restoration required under this
Section 19(d) shall be completed by TLO at TRMC’s cost. TLO shall use
commercially reasonable efforts to continue to provide transportation services
for Crude Oil and Petroleum Products tendered by TRMC while such Restoration is
being completed. Any work performed by TLO pursuant to this Section 19 shall be
performed and completed in a good and workmanlike manner consistent with
applicable pipeline industry standards and in accordance with all Applicable
Laws, rules and/or regulations. Additionally, during such period after the
occurrence of (A) a Partnership Change of Control or (B) a sale of the Refinery,
TRMC may exercise any remedies available to it under this Agreement (other than
termination), including the right to immediately seek temporary and permanent
injunctive relief for specific performance by TLO of the applicable provisions
of this Agreement, including, without limitation, the obligation to make
Restorations described herein.

 

20. SUSPENSION OF REFINERY OPERATIONS

(a) No Termination. This Agreement shall continue in full force and effect
regardless of whether TRMC decides to permanently or indefinitely suspend
refining operations at the Refinery for any period.

(b) Continued Liability for MCPTF and MPPTF. If refining operations at the
Refinery are suspended for any reason (including Refinery turnarounds and other
scheduled maintenance), then TRMC shall remain liable for payment of the MCPTF
and the MPPTF under this Agreement for the duration of the suspension.

 

21. ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL

(a) As of the Commencement Date, the General Partner shall assign all of its
rights and obligations under this Agreement to the Partnership. The Partnership
shall immediately assign its rights and obligations hereunder to TLO. Upon such
assignment to TLO, TLO shall have all of the respective rights and obligations
set forth herein during the Term of this Agreement.

(b) Except as otherwise provided in this Section 21, TRMC shall not transfer,
assign, or convey its interests hereunder, in whole or in part, to a third party
without the written consent of the TLO, which consent shall not be unreasonably
withheld. TLO may assign its interest hereunder without consent from TRMC to any
subsidiary or affiliated company. TLO shall be permitted to make a collateral
assignment of this Agreement solely to secure working capital financing for TLO.
TRMC may assign its interest hereunder without consent from TLO to any
subsidiary or affiliated company or any purchaser of the Refinery, provided that
such purchaser meets acceptable credit standards to be determined in TLO’s
commercially reasonable discretion. A Party making a permitted assignment shall
notify the other Party in writing at least ten (10) days prior to the effective
date of such assignment.

(c) TRMC’s obligations hereunder shall not terminate in connection with a
Partnership Change of Control. TLO shall provide TRMC with notice of any
Partnership Change of Control at least sixty (60) days prior to the effective
date thereof.

 

- 18 -



--------------------------------------------------------------------------------

22. NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) if mailed by an internationally recognized overnight express mail
service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail, one Business Day after
delivery with receipt confirmed. All notices will be addressed to the Parties at
the respective addresses as follows:

If to TRMC, to:

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

If to TLO, to:

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: General Counsel

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

or to such other address or to such other Person as either Party will have last
designated by notice to the

other Party.

 

23. REPORTS AND AUDIT

Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term and for a
period of up to three (3) years after termination of this Agreement. Claims as
to shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.

 

24. CONFIDENTIAL INFORMATION

(a) Confidential Information and Exceptions Thereto. Each Party shall use
reasonable efforts to retain the other Parties’ Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this Section 24. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:

(i) is available, or becomes available, to the general public without fault of
the receiving Party;

 

- 19 -



--------------------------------------------------------------------------------

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of TRMC or any of its affiliates as a result of
their ownership or operation of the Short Haul Pipelines prior to the
Commencement Date);

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 24, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

(b) Required Disclosures. Notwithstanding Section 24(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.

(c) Return of Confidential Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement or
destroyed with destruction certified by the receiving Party, without the
receiving Party retaining copies thereof except that one copy of all such
Confidential Information may be retained by a Party’s legal department solely to
the extent that such Party is required to keep a copy of such Confidential
Information pursuant to Applicable Law, and the receiving Party shall be
entitled to retain any Confidential Information in the electronic form or stored
on automatic computer back-up archiving systems during the period such backup or
archived materials are retained under such Party’s customary procedures and
policies; provided, however, that any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 24, and such archived or back-up Confidential Information
shall not be accessed except as required by Applicable Law.

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

 

- 20 -



--------------------------------------------------------------------------------

(e) Survival. The provisions of this Section 24 shall survive the termination of
this Agreement for two (2) years.

 

25. MISCELLANEOUS

(a) Modification; Waiver. This Agreement or any Pipeline Service Order may be
amended or modified only by a written instrument executed by the Parties. Any of
the terms and conditions of this Agreement or any Pipeline Service Order may be
waived in writing at any time by the Party entitled to the benefits thereof. No
waiver of any of the terms and conditions of this Agreement or any Pipeline
Service Order, or any breach thereof, will be effective unless in writing signed
by a duly authorized individual on behalf of the Party against which the waiver
is sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement or any Pipeline Service Order will be deemed or will constitute a
waiver of any other term or condition or of any later breach (whether or not
similar), nor will such waiver constitute a continuing waiver unless otherwise
expressly provided.

(b) Integration. This Agreement, together with the Schedules and Pipeline
Service Orders and the other agreements executed on the date hereof in
connection with the transactions contemplated by the Contribution Agreement,
constitutes the entire agreement among the Parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings of the
Parties in connection therewith. In the event of a conflict of provisions of
this Agreement and the Omnibus Agreement, the provisions of the Omnibus
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in this Agreement.

(c) Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:

(i) Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement shall not be interpreted against one of the Parties as the
drafting Party.

(ii) Plural and singular words each include the other.

(iii) Masculine, feminine and neutral genders each include the others.

(iv) The word “or” is not exclusive and includes “and/or.”

(v) The words “includes” and “including” are not limiting.

(vi) References to the Parties include their respective successors and permitted
assignees.

(vii) The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

(d) Governing Law; Jurisdiction. This Agreement and any Pipeline Service Order
shall be governed by the laws of the State of Texas without giving effect to its
conflict of laws principles. Each Party hereby irrevocably submits to the
exclusive jurisdiction of any federal court of competent jurisdiction situated
in the United States District Court for the Western District of Texas, San
Antonio Division, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and

 

- 21 -



--------------------------------------------------------------------------------

irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or any Pipeline Service Order brought in such Courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
Court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such Court, that such Court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.

(e) Counterparts. This Agreement and any Pipeline Service Order may be executed
in one or more counterparts (including by facsimile or portable document format
(pdf)) for the convenience of the Parties hereto, each of which counterparts
will be deemed an original, but all of which counterparts together will
constitute one and the same agreement.

(f) Severability. Whenever possible, each provision of this Agreement and any
Pipeline Service Order will be interpreted in such manner as to be valid and
effective under applicable law, but if any provision of this Agreement or any
Pipeline Service Order or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

(g) No Third-Party Beneficiaries. Except as specifically provided herein,
including as set forth in Section 13, it is expressly understood that the
provisions of this Agreement and any Pipeline Service Order do not impart
enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party.

(h) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.

(i) Schedules and Pipeline Service Orders(s). Each of the Schedules and Pipeline
Service Order(s) attached hereto and referred to herein is hereby incorporated
in and made a part of this Agreement as if set forth in full herein.

[Signature Page Follows]

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Commencement Date.

 

TESORO LOGISTICS OPERATIONS LLC By:   /S/ STEVEN M. STERIN   Steven M. Sterin  
President and Chief Financial Officer

Solely in respect of Section 21(a) only:

 

ANDEAVOR LOGISTICS LP

By:   TESORO LOGISTICS GP, LLC,   its general partner By:   /S/ STEVEN M. STERIN
  Steven M. Sterin   President and Chief Financial Officer

Solely in respect of Section 21(a) only:

 

TESORO LOGISTICS GP, LLC

By:   /S/ STEVEN M. STERIN   Steven M. Sterin   President and Chief Financial
Officer

TESORO REFINING & MARKETING COMPANY LLC By:   /S/ GREGORY J. GOFF   Gregory J.
Goff   President

Signature Page to

Anacortes

Transportation Services Agreement



--------------------------------------------------------------------------------

SCHEDULE A

SHORT HAUL PIPELINES

 

LOGO [g476918ex10_1.jpg]

Schedule A

Anacortes Transportation Services Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF PIPELINE SERVICE ORDER

(ANACORTES SHORT HAUL PIPELINES [     ] - _________, 20__)

This Pipeline Service Order is entered as of ______ ___, 20__, by and between
Tesoro Refining & Marketing Company LLC, a Delaware limited liability company,
and Tesoro Logistics Operations LLC, a Delaware limited liability company,
pursuant to and in accordance with the terms of the Transportation Services
Agreement (Anacortes Short-Haul Pipelines), dated as of November 8, 2017, by and
among such parties, and Tesoro Logistics GP, LLC, a Delaware limited liability
company, and Andeavor Logistics LP, a Delaware limited partnership (the
“Agreement”).

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

Pursuant to Section 8 of the Agreement, the parties hereto agree to the
following provisions:

[Insert applicable provisions:

(i) The rules and procedures for the Short Haul Pipelines, if any, referenced in
Section 2;

(ii) The per Barrel throughput fee for the Crude Pipeline;

(iii) The per Barrel throughput fee for the Products Pipelines;

(iv) Any other services and the fees for such services;

(v) Any capital expenditures and related costs to be incurred;

(vi) Any surcharges for additional capital expenditures and related costs;

(vii) Methods for adjusting fees and charges;

(viii) Measurement procedures to determine volumes being throughput through the
Short Haul Pipelines; and

(ix) Any other services as may be agreed.]

Except as set forth in this Pipeline Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Pipeline Service Order.

[Signature Page Follows]

Exhibit 1 –

Anacortes Transportation Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Pipeline Service
Order as of the date first written above.

 

  TESORO LOGISTICS OPERATIONS LLC       TESORO REFINING & MARKETING COMPANY LLC
By:    

 

    By:    

 

Exhibit 1 –

Anacortes Transportation Services Agreement